DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on February 1, 2022 have been entered and considered herein. Claims 1-20 are pending.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 112(b) rejections (Remarks page 12-13) with respect to Claims 7, 9, 15 have been fully considered with accompanying claim amendments. The rejections are withdrawn. 
Response to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections (Remarks pages 13-14) with respect to Claims 1-20 have been fully considered. The submitted claim amendments to independent Claims 1, 8 and 15 are significant and modify the interpretation of the independent claim limitations. Amendments are recognized in select dependent claims. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the updated cited prior art below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-5, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Efficient Vanishing Point Detection for Driving Assistance, 2019) in view of Massengill et al (US PG PUB 2020/0114815).
Regarding Claim 1, Kim teaches a method (vanishing point (VP) detection method; Introduction), comprising: obtaining, by a device, video data comprising a plurality of video frames, and telematics data that are associated with a driving event involving a first vehicle (vanishing point (VP) detection system uses video data, that are continuous image frames, and data created from the video associated with the driving of the vehicle; Introduction, Definition of VP Location and Problems and Fig 1a); detecting, by the device, a second vehicle depicted in a video frame, of the plurality of video frames (the video data, that are continuous image frames, is used to detect and recognize objects in the image, such as other vehicles; Introduction, Definition of VP Location and Problems and Fig 1a); determining, by the device, a vanishing point associated with the video data based on a location of the second vehicle within the video frame (a vanishing point is created for the video data and includes detection and recognition of objects on the road, such as a second vehicle; Introduction, Definition of VP Location and Problems and Fig 1a); constructing, by the device, a cone of impact of the first vehicle for a subset of video frames containing the video frame, of the plurality of video frames, based on the vanishing point (a segmented candidate VP region (cone of impact) is created with a vanishing point vertex for each frame of the plurality of frames in the video from the vehicle; Introduction, Definition of VP Location and Problems and Fig 1a), wherein the cone of impact is represented as a triangular area of the video frame (a segmented candidate VP region (cone of impact) is created in the video frames when two straight lines intersect creating the boundary line of the segmented regions; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a), wherein a vertex of the triangular area includes the vanishing point (the vanishing point (VP) is located where two straight lines can make a triangle, thereby the VP located at the vertex; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a), and wherein a side of the triangular area coincides with a portion of a bottom boundary of the video frame (the triangle in the left and right positions are at the bottom of the input image, thereby the triangular area coincides with a bottom boundary of video frame; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a); and determining, by the device, that the second vehicle is within the cone of impact in the subset of video frames (vanishing point (VP) detection system uses video data, that are continuous image frames, to detect and recognize objects in the image, such as other vehicles within the segmented region (cone of impact); Introduction, Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a).
Kim does not teach determining, by the device, a headway score based on a distance between the first vehicle and the second vehicle and a speed of the first vehicle, based on the subset of video frames; determining, by the device, an occurrence of a tailgating event based on the headway score satisfying a threshold headway score; and -2-PATENTAttorney Docket No. 20200223sending, by the device and to a client device, a message associated with the tailgating event.
Massengill et al is analogous art pertinent to the problem addressed in this application and teaches determining, by the device, a headway score based on a distance between the first vehicle and the second vehicle and a speed of the first vehicle, based on the subset of video frames (a separation distance based on speed of the first, subject, vehicle, relative speed of the second, tailgating vehicle, and the distance between the first and second vehicles is measured using the image frames of the video; ¶ [0029]-[0030]); determining, by the device, an occurrence of a tailgating event based on the headway score satisfying a threshold headway score (tailgating is determined to occur if a measured value of distance and speed among the subject and tailgating vehicle in the image frames exceeds a predetermined threshold value; ¶ [0030]-[0031]); and sending, by the device and to a client device, a message associated with the tailgating event (the indicator 107 alerts subject vehicle driver of the tailgating event; ¶ [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim with Massengill et al including determining, by the device, a headway score based on a distance between the first vehicle and the second vehicle and a speed of the first vehicle, based on the subset of video frames; determining, by the device, an occurrence of a tailgating event based on the headway score satisfying a threshold headway score; and -2-PATENTAttorney Docket No. 20200223sending, by the device and to a client device, a message associated with the tailgating event. By determining a separation distance between the subject vehicle and tailgating vehicle and use of a threshold value to trigger a notification, tailgating activity can be easily determined in a quantitative manner as recognized by Massengill et al (¶ [0007]-[0008]).
Regarding Claim 4, Kim in view of Massengill et al teach the method of claim 1 (as described above), wherein Kim teaches determining the vanishing point (a vanishing point is created for the video data and includes detection and recognition of objects on the road, such as a second vehicle; Introduction, Definition of VP Location and Problems and Fig 1a); comprises: computing an optical flow of the subset of video frames (a vanishing point estimation step includes ROI detection, image segmentation and line detection; Definition of VP Location and Problems and Fig 1a); and determining vanishing points of the subset of video frames, wherein the cone of impact of the first vehicle for the subset of video frames is constructed based on the optical flow and the vanishing points (a vanishing point vertex for each frame of the plurality of frames in the video from the vehicle is used to create a segmented candidate VP region (cone of impact); Definition of VP Location and Problems and Fig 1a).  
Regarding Claim 5, Kim in view of Massengill et al teach the method of claim 1 (as described above), wherein Massengill et al teaches determining the distance between the first and second vehicle comprises: determining, based on a shape of the second vehicle as depicted in the subset of video frames, a type of the second vehicle (the shape of the vehicle, such as vehicle height, is identified by the system using the camera image frames to determine type (large or small); Fig 8A, 8B and ¶ [0032]); determining a size of the second vehicle as depicted in the subset of video frames (the shape of the vehicle, such as vehicle height, is identified by the system using the camera image frames; Fig 8A, 8B and ¶ [0032]); and determining the distance based on the type of the second vehicle and the size of the second vehicle (the distance between the first and second vehicle is determined using the plurality of images, taking into account conditions related to stopping distances including size and type of vehicle (for example, a 16-wheel semi-truck is identified with greater size (height) and has a longer stopping distance than a 2-wheel motorcycle with a smaller size (height) and shorter stopping distance); ¶ [0032], [0035]).  

Regarding Claim 15, Kim teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: -8-PATENTone or more instructions that, when executed by one or more processors of a device (it is recognized in the art that instructions to perform the image segmentation method are stored in a computer memory and executed by a processor; Definition of VP Location and Problems) cause the device to: obtain video data and telematics data that are associated with a driving event involving a first vehicle, wherein the telematics data indicates that the driving event included a harsh driving event (vanishing point (VP) detection system uses video data, that are continuous image frames, and data created from the video associated with the driving of the vehicle including driving events such as tailgating; Introduction, Definition of VP Location and Problems and Fig 1a); detect a second vehicle depicted in a video frame included in the video data (the video data, that are continuous image frames, is used to detect and recognize objects in the image, such as other vehicles; Introduction, Definition of VP Location and Problems and Fig 1a); determine a vanishing point associated with the video data based on a location of the second video within the video frame (a vanishing point is created for the video data and includes detection and recognition of objects on the road, such as a second vehicle; Introduction, Definition of VP Location and Problems and Fig 1a); construct a cone of impact associated with the first vehicle for a subset of video frames containing the video frame included in the video data based on the vanishing point (a segmented candidate VP region (cone of impact) is created with a vanishing point vertex for each frame of the plurality of frames in the video from the vehicle; Introduction, Definition of VP Location and Problems and Fig 1a), wherein the cone of impact is represented as a triangular area of the video frame (a segmented candidate VP region (cone of impact) is created in the video frames when two straight lines intersect creating the boundary line of the segmented regions; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a), wherein a vertex of the triangular area includes the vanishing point (the vanishing point (VP) is located where two straight lines can make a triangle, thereby the VP located at the vertex; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a), and wherein a side of the triangular area coincides with a portion of a bottom boundary of the video frame (the triangle in the left and right positions are at the bottom of the input image, thereby the triangular area coincides with a bottom boundary of video frame; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a); determine that the second vehicle is within the cone of impact in the subset of video frames (vanishing point (VP) detection system uses video data, that are continuous image frames, to detect and recognize objects in the image, such as other vehicles within the segmented region (cone of impact); Introduction, Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a).
Kim does not teach to determine a headway score based on a distance between the first vehicle and the second vehicle in the subset of video frames and based on a speed of the first vehicle during a time period associated with the subset of video frames; determine, based on the headway score satisfying a threshold headway score, an occurrence of a tailgating event; andAttorney Docket No. 20200223 perform an action associated with the headway score and a vehicle identifier of the first vehicle based on determining the occurrence of the tailgating event.
Massengill et al is analogous art pertinent to the problem addressed in this application and teaches to determine a headway score based on a distance between the first vehicle and the second vehicle in the subset of video frames and based on a speed of the first vehicle during a time period associated with the subset of video frames (a separation distance based on speed of the first, subject, vehicle, relative speed of the second, tailgating vehicle, and the distance between the first and second vehicles is measured using the image frames of the video; ¶ [0029]-[0030]); determine, based on the headway score satisfying a threshold headway score, an occurrence of a tailgating event (tailgating is determined to occur if a measured value of distance and speed among the subject and tailgating vehicle in the image frames exceeds a predetermined threshold value; ¶ [0030]-[0031]); andAttorney Docket No. 20200223 perform an action associated with the headway score and a vehicle identifier of the first vehicle based on determining the occurrence of the tailgating event (the indicator 107 alerts subject vehicle driver of the tailgating event; ¶ [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim with Massengill et al including to determine a headway score based on a distance between the first vehicle and the second vehicle in the subset of video frames and based on a speed of the first vehicle during a time period associated with the subset of video frames; determine, based on the headway score satisfying a threshold headway score, an occurrence of a tailgating event; andAttorney Docket No. 20200223 perform an action associated with the headway score and a vehicle identifier of the first vehicle based on determining the occurrence of the tailgating event. By determining a separation distance between the subject vehicle and tailgating vehicle and use of a threshold value to trigger a notification, tailgating activity can be easily determined in a quantitative manner as recognized by Massengill et al (¶ [0007]-[0008]).
Regarding Claim 16, Kim in view of Massengill et al teach the non-transitory computer-readable medium of claim 15 (as described above), wherein Massengill et al teach the one or more instructions (instructions for method are stored on non-transient computer-readable media; ¶ [0035]), that cause the device to determine the headway score (speed of the first vehicle and the distance between the first, subject, and second, tailgating, vehicles and values may be measured using the image frames to compare to threshold values; ¶ [0025]-[0026], [0033]), cause the device to: identify the subset of video frames based on the second vehicle being within the cone of impact in the subset of video frames (processor 108 uses video images to detect the frames when the second vehicle is determined to tailgate the first vehicle based on separation distance compared to a predetermined threshold based on the light beam and associated opening angle of the light beam between the first vehicle and the second, tailgating, vehicle; ¶ [0025]-[0031]); and determine the distance based on a shape of the second vehicle and size of the second vehicle in the subset of video frames (the distance between the first and second vehicle is determined using the plurality of images, taking into account conditions related to stopping distances including size and type of vehicle (for example, a 16-wheel semi-truck is identified with greater size (height) and has a longer stopping distance than a 2-wheel motorcycle with a smaller size (height) and shorter stopping distance); ¶ [0032], [0035]).  
Regarding Claim 17, Kim in view of Massengill et al teach the non-transitory computer-readable medium of claim 15 (as described above), wherein Massengill et al teach the one or more instructions (instructions for method are stored on non-transient computer-readable media; ¶ [0035]), that cause the device to determine the vanishing point (identification of the opening angle of the light beam (vanishing point); ¶ [0032]), cause the device to: compute an optical flow of the subset of video frames (vehicle speed and separation distance is determined in images; ¶ [0030], [0032]); determine vanishing points of the subset of video frames; and construct the cone of impact of the first vehicle for the subset of video frames based on the optical flow and the vanishing points (processor 108 uses images of the opening angle of the light beam from the first vehicle to determine the speed of the vehicles, separation distance between vehicles and the potential area of impact (using the light beam angle region shown onto tailgating vehicle); ¶ [0025], [0029], [0032], [0060]).  
Regarding Claim 19, Kim in view of Massengill et al teach the non-transitory computer-readable medium of claim 15 (as described above), wherein Massengill et al teach the one or more instructions (instructions for method are stored on non-transient computer-readable media; ¶ [0035]), that cause the one or more processors to perform the action (instructions are executed by processor 108 of anti-tailgating system and the subject vehicle driver is alerted of the tailgating event; ¶ [0027]-[0028], [0033]-[0035], [0072]), cause the one or more processors to: identify the vehicle identifier based on an identifier that is associated with the video data or the telematics data (video image frames are recorded by camera 106 with the processor 108 to identify a first, subject vehicle 101 and a second, tailgating vehicle using the video data and the associated separation distance and relative speed between the two vehicles with an indicator 107 used to alert the driver of the subject vehicle; Fig 1 and ¶ [0028]-[0029], [0033], [0035]-[0036]); and select, based on the vehicle identifier being mapped to a client device, the client device from a plurality of client devices, wherein a message is sent to the client device based on selecting the client device (the driver of the first, subject vehicle 101 is notified of the tailgating vehicle through an indicator 107 internal to the subject vehicle or through personal device (such as smart mobile phone), which can be one of multiple devices owned by the driver of the subject vehicle; ¶ [0033], [0072]).  
Regarding Claim 20, Kim in view of Massengill et al teach the non-transitory computer-readable medium of claim 15 (as described above), wherein Massengill et al teach the video data and the telematics data are obtained from a storage device (event data may be transmitted to and stored on external data storage and obtained from the external data storage; ¶ [0025], [0036], [0067]-[0072]) based on receiving, from a vehicle monitoring system of the first vehicle, a link to the storage device (remote storage, such as a cloud storage, would have an associated and dedicated url address; ¶ [0068]), and wherein the one or more instructions (instructions for method are stored on non-transient computer-readable media; ¶ [0035]), that cause the one or more processors to perform the action (instructions are executed by processor 108 of anti-tailgating system and the subject vehicle driver is alerted of the tailgating event; ¶ [0027]-[0028], [0033]-[0035],[0072]), cause the one or more processors to: provide, to a client device, the headway score, the vehicle identifier, and the link to permit the client device to access the video data and the telematics data (data associated with the subject vehicle and the tailgating vehicle would be stored in the external storage and may be provided to a client, that may be a third-party such as insurance company or authorities, which would be sent upon a predetermined threshold; ¶ [0067]-[0069]).

Claims 2-3, 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Efficient Vanishing Point Detection for Driving Assistance, 2019) in view of Massengill et al (US PG PUB 2020/0114815) and Julian et al (US PG PUB 2020/0058218).
Regarding Claim 2, Kim in view of Massengill et al teach the method of claim 1 (as described above), including Kim that teaches determining the vanishing point (a vanishing point is created for the video data and includes detection and recognition of objects on the road, such as a second vehicle; Introduction, Definition of VP Location and Problems and Fig 1a).
Kim in view of Massengill et al does not teach determining a bounding box within the video frame that includes the second vehicle; determining a trajectory of the second vehicle based on the bounding box; and determining the vanishing point based on the trajectory of the second vehicle.  
Julian et al is analogous art pertinent to the problem addressed in this application and teaches determining a bounding box within the video frame that includes the second vehicle (the driver monitoring system 200 including monitoring tailgating behavior of a vehicle 232 using a video camera 212 through identifying vehicles in the camera field of view using a bounding box around vehicles of interest; Figs 2, 3A and ¶ [0070], [0073]; [0082]-[0083]); determining a trajectory of the second vehicle based on the bounding box (bounding box is used in identifying the distance and trajectory for each vehicle; ¶ [0079], [0082]); and determining the vanishing point based on the trajectory of the second vehicle (the bounding box to identify vehicles is associated with the vanishing point and trajectory relationship between the monitoring vehicle and vehicles monitored with the bounding box; ¶ [0082]-[0083], [0087]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim and Massengill et al with Julian et al including determining a bounding box within the video frame that includes the second vehicle; determining a trajectory of the second vehicle based on the bounding box; and determining the vanishing point based on the trajectory of the second vehicle.  Use of a bounding box to identify different detected cars in a field of view is useful to identify which car is tailgating, thereby improving the accuracy of identifying potential tailgating vehicles, as recognized by Julian et al (¶ [0082]). 
Regarding Claim 3, Kim in view of Massengill et al and Julian et al teach the method of claim 2 (as described above), wherein Julian et al teach determining the trajectory of the second vehicle comprises: determining a plurality of corners of the bounding box (the bounding box includes identification of a plurality of corners of the box; Fig 3A and ¶ [0079]); determining a plurality of trajectories based on the plurality of corners of the bounding box (the tracked car is identified within the bounding box with the trajectory of bounding box changing through action such as vehicle lane changes; Figs 3A, 3B and ¶ [0082]-[0086]); determining an intersection point associated with the plurality of trajectories (the intersection point with the plurality of trajectories is the bounding box associated with the identified vehicle; ¶ [0079]); and determining the vanishing point based on the intersection point (the vanishing point can be identified with respect to the intersection point of the bounding box as the vanishing point and bounding box positioning with change with vehicle operation, such as lane changes; Figs 3A, 3B and ¶ [0087]).  

Regarding Claim 7, Kim in view of Massengill et al teach the method of claim 1 (as described above), including Kim that teaches determining the vanishing point (a vanishing point is created for the video data and includes detection and recognition of objects on the road, such as a second vehicle; Introduction, Definition of VP Location and Problems and Fig 1a).
Kim in view of Massengill et al does not teach detecting a plurality of vehicles depicted in the subset of video frames, wherein the plurality of vehicles includes the second vehicle and a third vehicle; determining a first bounding box that includes the second vehicle and a second bounding box that includes the third vehicle; determining a first candidate 
Julian et al is analogous art pertinent to the problem addressed in this application and teaches detecting a plurality of vehicles depicted in the subset of video frames, wherein the plurality of vehicles includes the second vehicle and a third vehicle (the driver monitoring system 200 including monitoring tailgating behavior of a vehicle 232 using a video camera 212 through identifying multiple vehicles  (including a second and third vehicle) in the camera field of view; Figs 2, 3A and ¶ [0070], [0073]; [0082]-[0083]); determining a first bounding box that includes the second vehicle and a second bounding box that includes the third vehicle (each vehicle is identified with a bounding box; Figs 3A, 3B and ¶ [0079], [0082]); determining a first candidate (a vanishing point is determined with respect to the first vehicle to determine metrics; Fig 3A and ¶ [0082]); determining a second candidate (a vanishing point is determined with respect to the second vehicle to determine metrics; Fig 3A and ¶ [0082]); and determining the (a vanishing point for the field of view is determined accounting for each vehicle to identify changes of the relative position of the driving vehicle; Fig 3B and ¶ [0087]).  

Regarding Claim 18, Kim in view of Massengill et al teach the non-transitory computer-readable medium of claim 15 (as described above), including Messengill et al that teaches the one or more instructions (instructions are executed by processor 108 of anti-tailgating system; ¶ [0028], [0035], [0072]) that cause the device to the headway score (speed of the first vehicle and the distance between the first, subject, and second, tailgating, vehicles and values may be measured using the image frames to compare to threshold values; ¶ [0025]-[0026], [0033]).
Kim in view of Massengill et al does not teach the device to: determine, using a depth analysis model, the distance between the first vehicle and the second vehicle based on the subset of video frames, wherein the depth analysis model has been trained based on historical video data that depicts other vehicles and corresponding distance information associated with the other vehicles, wherein the other vehicles are a same vehicle type as a vehicle type of the second vehicle.
Julian et al is analogous art pertinent to the problem addressed in this application and teaches the device (driver monitor system 200; Fig 2 and ¶ [0053]) to: determine, using a depth analysis model, the distance between the first vehicle and the second vehicle based on the subset of video frames (a machine learning model is used to determine the distance between the first and second vehicles identified in the video frames; ¶ [0054]), wherein the depth analysis model has been trained based on historical video data that depicts other vehicles and corresponding distance information associated with the other vehicles, wherein the other vehicles are a same vehicle type as a vehicle type of the second vehicle (the machine learning model using known information such as the relative size features, speed and stopping distance associated with each type of vehicle in evaluating the distance of the vehicle in front of the driver’s vehicle; ¶[0054]-[0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim and Massengill et al with Julian et al including to determine, using a depth analysis model, the distance between the first vehicle and the second vehicle based on the subset of video frames, wherein the depth analysis model has been trained based on historical video data that depicts other vehicles and corresponding distance information associated with the other vehicles, wherein the other vehicles are a same vehicle type as a vehicle type of the second vehicle. Use of a machine learning model, such as a deep neural network, enhances the accuracy in analyzing the safe following distances between vehicles, as specific information about the vehicles and the capability to respond in a safe means to avoid an adverse event can be better identified and assessed, as recognized by Julian et al (¶ [0054], [0057]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Efficient Vanishing Point Detection for Driving Assistance, 2019) in view of Massengill et al (US PG PUB 2020/0114815) and Unnikrishnan et al (US PG PUB 2020/0218913).
Regarding Claim 6, Kim and Massengill et al teach the method of claim 1 (as described above), wherein Kim teaches determining that the second vehicle is within the cone of impact (vanishing point (VP) detection system uses video data, that are continuous image frames, to detect and recognize objects in the image, such as other vehicles within the segmented region (cone of impact); Introduction, Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a).
Kim in view of Massengill et al does not teach determining a bounding box, that includes the second vehicle, within the video frame; identifying a lowest edge of the bounding box relative to other edges of the bounding box; determining a center point of the lowest edge of the bounding box; determining that the center point is within the cone of impact; and determining that the second vehicle is within the cone of impact based on the center point being within the cone of impact.  
Unnikrishnan et al is analogous art pertinent to the problem addressed in this application and teaches 46PATENTDocket No. 20200223determining a bounding box, that includes the second vehicle, within the video frame (the system 100 receives images from the camera 212 observing a second vehicle (object) in the field of view and a bounding box is produced around the vehicle; Figs 2, 4 and ¶ [0064], [0068]); identifying a lowest edge of the bounding box relative to other edges of the bounding box (the bottom edge of the bounding box is obtained; ¶ [0070]) ; determining a center point of the lowest edge of the bounding box (the mid-point of the bottom edge is calculated and compared to the projected points; ¶ [0070]-[0071]); determining that the center point is within the cone of impact (the mid-point of the bottom edge of the bounding box is used to identify the distance from the radar data, that is based on a zone; Fig 3, 7 ¶ [0074]-[0076]); and determining that the second vehicle is within the cone of impact based on the center point being within the cone of impact (the mid-point of the bottom edge of the bounding box in the radar zone is used to identify the distance and size from the radar data; ¶ [0076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim and Massengill et al with Unnikrishnan et al including determining a bounding box, that includes the second vehicle, within the video frame; identifying a lowest edge of the bounding box relative to other edges of the bounding box; determining a center point of the lowest edge of the bounding box; determining that the center point is within the cone of impact; and determining that the second vehicle is within the cone of impact based on the center point being within the cone of impact.  Use of a bounding box to identify a vehicle and using the center bottom of the box in determining whether or not the vehicle is within a zone of impact of the radar identifying the vehicle advancing the accuracy of detection and determination of impact, thereby improving safety and reducing the potential for a collision, as recognized Unnikrishnan et al (¶ [0031]).
Claim 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Efficient Vanishing Point Detection for Driving Assistance, 2019) in view of Julian et al (US PG PUB 2020/0058218) and Massengill et al (US PG PUB 2020/0114815).
Regarding Claim 8, Kim teaches a device (vanishing point (VP) detection system; Definition of VP Location and Problems), comprising: one or more memories (it is recognized in the art that instructions to perform the image segmentation method and the images acquired are stored in a computer memory; Definition of VP Location and Problems); and one or more processors (it is recognized in the art that the image processing performed with a computer processor; Definition of VP Location and Problems) configured to: receive information associated with a driving event involving a first vehicle, wherein the information includes a vehicle identifier of the first vehicle (vanishing point (VP) detection system receives video data images associated with the driving of the vehicle and objects detected in the images, such as other vehicles; Introduction, Definition of VP Location and Problems and Fig 1a); obtain, based on the information, video data and telematics data that are associated with the driving event, wherein the video data includes a plurality of video frames that depict the driving event (vanishing point (VP) detection system uses video data, that are continuous image frames, and data created from the video associated with the driving of the vehicle; Introduction, Definition of VP Location and Problems and Fig 1a); determine a vanishing point associated with the subset of video frames based on the trajectory of the second vehicle (a vanishing point is created for the video data and includes detection and recognition of objects on the road, such as a second vehicle; Introduction, Definition of VP Location and Problems and Fig 1a); construct a cone of impact of the first vehicle for the subset of video frames based on the vanishing point (a segmented candidate VP region (cone of impact) is created with a vanishing point vertex for each frame of the plurality of frames in the video from the vehicle; Introduction, Definition of VP Location and Problems and Fig 1a), wherein the cone of impact is represented as a triangular area of the video frame (a segmented candidate VP region (cone of impact) is created in the video frames when two straight lines intersect creating the boundary line of the segmented regions; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a), wherein a vertex of the triangular area includes the vanishing point (the vanishing point (VP) is located where two straight lines can make a triangle, thereby the VP located at the vertex; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a), and wherein a side of the triangular area coincides with a portion of a bottom boundary of the video frame (the triangle in the left and right positions are at the bottom of the input image, thereby the triangular area coincides with a bottom boundary of video frame; Definition of VP Location and Problems, 2.1 Methods Overview and Fig 1a).
Kim does not teach to process, using a vehicle detection model, a subset of video frames, of the plurality of video frames, to generate an output, wherein the output includes information identifying a bounding box within the subset of video frames, and wherein the bounding box includes a second vehicle depicted in the subset of video frames; determine a trajectory of the second vehicle based on the bounding box; -5-PATENTU.S. Patent Application No. 17/001,139determine that the second vehicle is within the cone of impact in the subset of video frames based on the bounding box; determine a headway score based on a distance between the first vehicle and the second vehicle in the subset of video frames and a speed of the first vehicle during a time period associated with the subset of video frames; determine an occurrence of a tailgating event based on the headway score; store, in a data structure, the headway score in association with the vehicle identifier based on the occurrence of the tailgating event; and provide, to a client device, an indication that the headway score is stored in the data structure in association with the vehicle identifier.Attorney Docket No. 20200223
Julian et al is analogous art pertinent to the problem addressed in this application and teaches to process, using a vehicle detection model, a subset of video frames, of the plurality of video frames, to generate an output, wherein the output includes information identifying a bounding box within the subset of video frames (the driver monitoring system 200 including monitoring tailgating behavior of a vehicle 232 using a video camera 212 through identifying vehicles in the camera field of view using a bounding box around vehicles of interest; Figs 2, 3A and ¶ [0070], [0073]; [0082]-[0083]), and wherein the bounding box includes a second vehicle depicted in the subset of video frames (bounding box is used in identifying a second vehicle in the video frames; ¶ [0082]); determine a trajectory of the second vehicle based on the bounding box (bounding box is used in identifying a trajectory for each potential tailgated vehicle; ¶ [0082]); determine a vanishing point associated with the subset of video frames based on the trajectory of the second vehicle (the bounding box to identify vehicles is associated with the vanishing point and trajectory relationship between the monitoring vehicle and vehicles monitored with the bounding box; ¶ [0082]-[0083], [0087]); and determine that the second vehicle is within the cone of impact in the subset of video frames based on the bounding box (the bounding box to identify vehicles is associated with the vanishing point and trajectory relationship between the monitoring vehicle and vehicles monitored with the bounding box with a higher probability leading to an accident based on the identified tailgating metrics; ¶ [0082]-[0083], [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim with Julian et al including to process, using a vehicle detection model, a subset of video frames, of the plurality of video frames, to generate an output, wherein the output includes information identifying a bounding box within the subset of video frames, and wherein the bounding box includes a second vehicle depicted in the subset of video frames; determine a trajectory of the second vehicle based on the bounding box; determine a vanishing point associated with the subset of video frames based on the trajectory of the second vehicle; and determine that the second vehicle is within the cone of impact in the subset of video frames based on the bounding box. Use of a bounding box to identify different detected cars in a field of view and the likelihood of a traffic accident with the identified vehicle in the bounding box is useful to quantitatively identify which car is tailgating, thereby improving the accuracy of identifying potential tailgating vehicles and risk of an accident, as recognized by Julian et al (¶ [0082]). 
Kim in view of Julian et al does not teach determine a headway score based on a distance between the first vehicle and the second vehicle in the subset of video frames and a speed of the first vehicle during a time period associated with the subset of video frames; determine an occurrence of a tailgating event based on the headway score; store, in a data structure, the headway score in association with the vehicle identifier based on the occurrence of the tailgating event; and provide, to a client device, an indication that the headway score is stored in the data structure in association with the vehicle identifier.
Massengill et al is analogous art pertinent to the problem addressed in this application and teaches determine a headway score based on a distance between the first vehicle and the second vehicle and a speed of the first vehicle during a time period associated with the subset of video frames (a separation distance based on speed of the first, subject, vehicle, relative speed of the second, tailgating vehicle, and the distance between the first and second vehicles is measured using the image frames of the video; ¶ [0029]-[0030]); determine an occurrence of a tailgating event based on the headway score (tailgating is determined to occur if a measured value of distance and speed among the subject and tailgating vehicle in the image frames exceeds a predetermined threshold value; ¶ [0030]-[0031]); store, in a data structure, the headway score in association with the vehicle identifier based on the occurrence of the tailgating event; and provide, to a client device, an indication that the headway score is stored in the data structure in association with the vehicle identifier (the indicator 107 alerts subject vehicle driver of the tailgating event; ¶ [0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Kim and Julian et al with Massengill et al including determine a headway score based on a distance between the first vehicle and the second vehicle in the subset of video frames and a speed of the first vehicle during a time period associated with the subset of video frames; determine an occurrence of a tailgating event based on the headway score; store, in a data structure, the headway score in association with the vehicle identifier based on the occurrence of the tailgating event; and provide, to a client device, an indication that the headway score is stored in the data structure in association with the vehicle identifier. By determining a separation distance between the subject vehicle and tailgating vehicle and use of a threshold value to trigger a notification, tailgating activity can be easily determined in a quantitative manner as recognized by Massengill et al (¶ [0007]-[0008]).

Regarding Claim 9, Kim in view of Julian et al and Massengill et al teach the device of claim 8 (as described above), wherein Julian et al teach the bounding box comprises a first bounding box and the output includes information identifying a second bounding box that includes a third vehicle (each vehicle is identified with a bounding box; Figs 3A, 3B and ¶ [0079], [0082]), wherein the one or more processors (the device incorporates processors to execute instructions of device; ¶ [0051]) are further configured to: determine a trajectory of the third vehicle based on the second bounding box (the tracked car is identified within the bounding box with the trajectory of bounding box changing through action such as vehicle lane changes; Figs 3A, 3B and ¶ [0082]-[0086]); and wherein the one or more processors, when determining the vanishing point, are configured to: determine a trajectory of the third vehicle based on the second bounding box (a vanishing point is determined with respect to the second vehicle to determine metrics; Fig 3A and ¶ [0082]); determine a first candidate (a vanishing point is determined with respect to the first vehicle to determine metrics along with a confidence score is used and compared to a threshold in determining the tailgating; Fig 3A and ¶ [0082], [0099]); determine a second candidate (a vanishing point is determined with respect to the second vehicle to determine metrics along with a confidence score is used and compared to a threshold in determining the tailgating; Fig 3A and ¶ [0082], [0099]); determine a first weighted (the risk of events may be weighted dependent on the severity of risk; ¶ [0141]-[0142]); determine a second weighted (the risk of events may be weighted dependent on the severity of risk and multiple weights can be determined for different vehicle risks events, which could happen nearly simultaneously with multiple vehicles in the same field of view; ¶ [0141]-[0142]); and determine the (a vanishing point for the field of view is determined accounting for each vehicle to identify changes of the relative position of the driving vehicle, which could include the weighing of the risk for each event per vehicle in the field of view; Fig 3B and ¶ [0087], [0141]-[0142]).  
Regarding Claim 10, Kim in view of Julian et al and Massengill et al teach the device of claim 8 (as described above), wherein Massengill et al teach the vehicle detection model is configured to detect the second vehicle based on a vehicle type of the second vehicle (the shape of the vehicle, such as vehicle height, is identified by the system using the camera image frames to determine type (large or small vehicle); Fig 8A, 8B and ¶ [0032]).
Regarding Claim 11, Kim in view of Julian et al and Massengill et al teach the device of claim 8 (as described above), wherein Julian et al teach the one or more processors (the device utilizes processors to execute instructions of device to determine tailgating events; ¶ [0051]) are further configured to: determine, using a depth analysis model, the distance between the first vehicle and the second vehicle based on the subset of video frames (a machine learning model is used to determine the distance between the first and second vehicles identified in the video frames; ¶ [0054]), wherein the depth analysis model has been trained based on historical video data that depicts other vehicles and corresponding distance information associated with the other vehicles, wherein the other vehicles are a same vehicle type as a vehicle type of the second vehicle (the machine learning model using known information such as the relative size features, speed and stopping distance associated with each type of vehicle in evaluating the distance of the vehicle in front of the driver’s vehicle; ¶[0054]-[0055]).  
Regarding Claim 12, Kim in view of Julian et al and Massengill et al teach the device of claim 8 (as described above), wherein Massengill et al teach the one or more processors (instructions are executed by processor 108 of anti-tailgating system; ¶ [0028], [0035], [0072]), when determining the occurrence of the tailgating event, are configured to: determine that the headway score satisfies a tailgating threshold (speed of the first vehicle and the distance between the first, subject, and second, tailgating, vehicles and values may be measured using the image frames to compare to threshold values; ¶ [0025]-[0026], [0033]); and determine occurrence of the tailgating event based on the headway score satisfying the tailgating threshold (tailgating is determined to occur if a measured value of distance and speed among the subject and tailgating vehicle in the image frames exceeds a predetermined threshold value; ¶ [0025]-[0026], [0033]).  
Regarding Claim 13, Kim in view of Julian et al and Massengill et al teach the device of claim 8 (as described above), wherein Julian et al teach the first vehicle is one of a plurality of vehicles of a fleet (the driver monitoring system may be used by a company with a fleet of vehicles; ¶ [0056], [0069], [0073], [0091]) and the client device is associated with managing the fleet (a safety manager of the fleet oversees the driver monitoring system; ¶ [0056], [0069], [0073], [0091], [0144]-[0146]), and wherein the data structure includes a plurality of headway scores that are associated with the plurality of vehicles (each driver monitoring system is monitoring the metrics between the driver of the first vehicle and the vehicles in the surrounding vicinity; ¶ [0025]-[0026], [0033]).
Regarding Claim 14, Kim in view of Julian et al and Massengill et al teach the device of claim 8 (as described above), wherein Julian et al teach the one or more processors (the device utilizes processors to execute instructions of device to determine tailgating events; ¶ [0051]) are further configured to: send, to the client device, a request for an authentication of the headway score indicating the occurrence of the tailgating event (video for a period of time from the driver monitoring system is sent to a human analyst for events that are detected and may be unclear regarding the triggering of the event; Fig 9 and ¶ [0139]); receive, from the client device, a response associated with the authentication (events with unknown causes are reviewed manually to determine the cause and respond in evaluation; Fig 9, 10 and ¶ [0139]-[0143]); and retrain, based on the response, a tailgating detection model associated with detecting tailgating events based on headway scores (detected events, including tailgating and severity of risk, are compiled and scored; ¶ [0140]-[0143]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia (CN 107067755) teaches a traffic monitoring camera including a bounding box to identify the vehicle and identifying the bottom edge of the bounding box to measure distances. 
	Fang (CN 111301407) teaches a method for identifying a vehicle that is within a zone of impact including use of a bounding box in identifying the vehicle and calculating the separation distance.
	Kim et al (JP 2019071057) teaches a vehicle detection method and system including identifying blind spots and use of a bounding box in identifying vehicles.
	Shalev-Shwartz et al (US PG PUB 2019/0329769) teaches a system and method for navigating a vehicle that identifies other vehicle driving patterns, such as brake lighting, and uses a zone monitoring methodology from the sensors in detecting other vehicles or objects.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667